Name: 97/316/EC: Commission Decision of 5 May 1997 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1996 financial year
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  EU finance;  accounting; NA;  economic geography
 Date Published: 1997-05-29

 Avis juridique important|31997D031697/316/EC: Commission Decision of 5 May 1997 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1996 financial year Official Journal L 138 , 29/05/1997 P. 0024 - 0030COMMISSION DECISION of 5 May 1997 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1996 financial year (97/316/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5 (2) (b) thereof,After consulting the Fund Committee,Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for clearance and a certificate regarding the integrality, exactitude and veracity of the accounts transmitted, and reports drawn up by the certifying bodies, clears the accounts of the paying agencies referred to in Article 4 (1) of that Regulation;Whereas, with regard to Article 7 (1) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88 (3), account is taken for the 1996 financial year of expenditure made by the Member States between 16 October 1995 and 15 October 1996;Whereas the time limits granted to the Member States for the submission to the Commission of the documents referred to in Article 5 (1) (b) of Regulation (EEC) No 729/70 and in Article 4 (1), (3) and (4) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Commission Regulation (EEC) No 729/70 regarding the procedure for the clearance of accounts of the EAGGF Guarantee Section (4) have expired;Whereas the Commission has checked the information submitted, and communicated to the Member States before the 31 March 1997 the results of its verifications of that information with the necessary amendments;Whereas, according to the first subparagraph of Article 7 (1) of Regulation (EC) No 1663/95, the accounts clearance decision referred to in Article 5 (2) (b) of Regulation (EEC) No 729/70 must determine the amount of expenditure effected in each Member State during the financial year in question recognized as being chargeable to the EAGGF Guarantee Section, without prejudice to decisions taken subsequently in accordance with paragraph 2 (c) of that Article; whereas, in accordance with Article 102 of the Financial Regulation of 21 December 1977 (5), as last amended by Regulation (EC, Euratom, ECSC) No 2335/95 (6), the outcome of the clearance decision, that is to say, any discrepancy which may occur between the total expenditure booked to the accounts for a financial year pursuant to Articles 100 and 101 and the total expenditure taken into consideration by the Commission in this Decision, is to be booked, under a single Article, as additional expenditure or a reduction in expenditure;Whereas, for certain paying agencies, the annual accounts and the accompanying documents permit the Commission to take a decision on the integrality, exactitude and veracity of the accounts submitted; whereas, in the light of the verifications made, some of the accounts submitted do not totally fulfil those conditions; whereas the expenditure concerned cannot therefore be recognized as chargeable to the EAGGF Guarantee Section; whereas Annex I lists the amounts cleared for each paying agency;Whereas the information submitted by certain other paying agencies requires additional inquiries and their accounts cannot therefore be cleared in this Decision,- because the accounts, supporting documents, certificates or reports did not yet arrive, or arrived late,- the certificates, reports or accounts show specific problems,- the Commission has information indicating such problems,- or the conditions for the accreditation of paying agencies have not been satisfactorily fulfilled;Whereas the relevant information is given in Annex II to this Decision;Whereas Article 4 (2) of Regulation (EC) No 296/96, in liaison with Article 13 of Council Decision 94/729/EC of 31 October 1994 on budgetary discipline (7), lays down that advances against booking are to be reduced for expenditure effected by the Member States after the limits or deadlines laid down; whereas, however, pursuant to Article 4 (3) of Regulation (EC) No 296/96, any overrun of deadlines during September and October are to be taken into account in the accounts clearance decision except where noted before the last decision of the financial year relating to advances; whereas part of the expenditure claimed by certain Member States during the abovementioned period was effected after the limits or deadlines laid down; this Decision should therefore lay down the relevant reductions; whereas a decision will be taken at a later date, in accordance with Article 5 (2) (c) of Regulation (EEC) No 729/70, regarding those reductions, definitively fixing the expenditure for which Community financing will not be granted;Whereas the Commission, in accordance with Article 13 of Decision 94/729/EC and Article 4 (2) of Regulation (EC) No 296/96, reduced or suspended a number of monthly advances on entry into the accounts of expenditure for the 1996 financial year and proceeds in this Decision to the reductions laid down in Article 4 (3) of the above Regulation; whereas, notwithstanding their clearance under this Decision, a decision will be taken at a later date on the expenditure concerned in accordance with Article 5 (2) (c) of Regulation (EEC) No 729/70; whereas, in the light of the above, to avoid any premature or even only temporary reimbursement of the amounts in question, they should not be recognized in this Decision, without prejudice to further examination according to Article 5 (2) (c) of the above Regulation;Whereas the second subparagraph of Article 7 (1) of Regulation (EC) No 1663/95 lays down that the amounts which are recoverable from, or payable to, each Member State in accordance with Annex III to the present Decision are to be deducted from, or added to, the advances payable during the second month following the month in which the accounts clearance decision is adopted;Whereas, in accordance with the final subparagraph of Article 5 (2) (b) of Regulation (EEC) No 729/70 and Article 7 (1) of Regulation (EC) No 1663/95, this Decision, adopted on the basis of accounting information, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules,HAS ADOPTED THIS DECISION:Article 1 The accounts of the paying agencies of the Member States concerning expenditure financed by the EAGGF Guarantee Section in respect of the 1996 financial year are hereby cleared as shown in Annex I.Article 2 The accounts of the paying agencies of the Member States concerning expenditure financed by the EAGGF Guarantee Section in respect of the 1996 financial year referred to in Annex II are disjointed from the present Decision and shall be the subject of a future decision.Article 3 The amounts which are recoverable from, or payable to, each Member State in accordance with the present clearance of accounts are determined in Annex III to the present Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 5 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 94, 28. 4. 1970, p. 13.(2) OJ No L 125, 8. 6. 1995, p. 1.(3) OJ No L 39, 17. 2. 1996, p. 5.(4) OJ No L 158, 8. 7. 1995, p. 6.(5) OJ No L 356, 31. 12. 1977, p. 1.(6) OJ No L 240, 7. 10. 1995, p. 12.(7) OJ No L 293, 12. 11. 1994, p. 14.ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS - FINANCIAL YEAR 1996 >TABLE>ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS - FINANCIAL YEAR 1996 >TABLE>ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS - FINANCIAL YEAR 1996 >TABLE>